

117 HR 1941 IH: To amend the Immigration and Nationality Act to waive certain naturalization requirements for United States nationals, and for other purposes.
U.S. House of Representatives
2021-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1941IN THE HOUSE OF REPRESENTATIVESMarch 16, 2021Mrs. Radewagen (for herself, Mr. Sablan, Miss González-Colón, and Mr. San Nicolas) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to waive certain naturalization requirements for United States nationals, and for other purposes.1.Waiver of certain naturalization requirements for United States nationals to become United States citizens(a)FindingsThe Congress finds the following:(1)Both United States citizens and United States nationals are persons who owe permanent allegiance to the United States.(2)United States nationals serve in the United States Armed Services at a very high per capita rate.(3)Commissioned military officers and certain security clearances require United States nationals to become United States citizens.(4)Many United States nationals desire to become United States citizens.(5)United States nationals attend United States Department of Education curriculum-approved and regulated schools.(6)United States nationals serving in the military or other United States national civilians desiring to obtain United States citizenship should be entitled to citizenship on an expedited basis without having to move, having any further educational testing required, or having any fee or cost assessed.(b)Naturalization of certain United States nationalsSection 325 of the Immigration and Nationality Act (8 U.S.C. 1436) is amended to read as follows:325.Nationals but not citizens of the United States; residence within outlying possessions(a)Eligibility for naturalizationA person not a citizen who owes permanent allegiance to the United States, and who is otherwise qualified, may—(1)if the person becomes a resident of any State, be naturalized upon compliance with the applicable requirements of this title, except that in applications for naturalization filed under the provisions of this section, residence and physical presence within the United States within the meaning of this title shall include residence and physical presence within any of the outlying possessions of the United States; or(2)if the person has continuously resided in any State or outlying possession of the United States from birth to the date of approval of the application, be naturalized upon compliance with the applicable requirements of this title other than sections 312 and 337(a) and paragraphs (1) and (2) of section 316(a).(b)JurisdictionThe Secretary shall provide that applications, interviews, filings, oaths, ceremonies, or other proceedings under this title, to the extent applicable, are available in an outlying possession of the United States with respect to—(1)any applicant for naturalization under subsection (a)(2);(2)any applicant for naturalization under section 328 or 329 who is a resident of an outlying possession of the United States; or(3)any child described in section 322(a)(5)(B) for whom an application is made under section 322.(c)ConstructionIn determining eligibility for naturalization under subsection (a)(2)—(1)absence from any State or outlying possession of the United States for a continuous period of more than 180 days shall break the continuity of such residence, unless the person establishes to the satisfaction of the Secretary of Homeland Security that the person did not abandon such person’s residence during such period;(2)in conducting the investigation and examination of the person under sections 332(a) and 335, the Secretary of Homeland Security may in the discretion of the Secretary waive a personal interview of the person; and(3)the Secretary of Homeland Security, in the discretion of the Secretary, may impose a reduced fee for an application for naturalization under such subsection compared to other applications for naturalization, taking into account the relative costs of processing an application for naturalization under such subsection..(c)Children of United States nationalsSection 322(a)(5) of the Immigration and Nationality Act (8 U.S.C. 1433(a)(5)) is amended to read as follows:(5)The child—(A)is temporarily present in the United States pursuant to a lawful admission, and is maintaining such lawful status; or(B)is present and resides in an outlying possession of the United States.